Citation Nr: 0025793	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-13 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for postoperative left 
elbow bursa laceration repair, currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased rating for right wrist fusion 
with carpal tunnel syndrome, currently evaluated 30 percent 
disabling.

3.  Entitlement to an increased rating for major depression, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1974 to February 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New Orleans 
Regional Office (RO).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The veteran's disability from status postoperative repair 
of laceration of the left elbow bursa is manifested by 
subjective complaints of left elbow pain, with a nontender 
scar just medial to the left olecranon which measures 
approximately six centimeters, without limitation of function 
or sensory or motor deficits.

2.  The veteran's disability from fusion of the right wrist 
with carpal tunnel syndrome is manifested by subjective 
complaints of constant hand, wrist, and forearm pain, with 
clinical findings of wholly sensory involvement of the median 
nerve, and wrist ankylosis in zero degrees of palmar and 
dorsiflexion, and zero degrees of ulnar and radial deviation.

3.  The veteran's disability from major depression is 
manifested by mild impairment of occupational and social 
function due to mild symptoms of depressed mood requiring 
continuous medication, without indications of occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for status postoperative repair of laceration of the 
left elbow bursa have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5211 (1999).

2.  The criteria for a combined rating of 50 percent for 
right wrist fusion with carpal tunnel syndrome have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.25, 4.10, 4.40, 4.41, 4.45, 4.71a, 4.123, 
4.124a, Diagnostic Codes 5214, 8515, 8615 (1999).

3.  The criteria for a schedular rating in excess of 10 
percent for major depression have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.130 Diagnostic Code 9434 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

I.  Post-operative Left Elbow Bursa Laceration Repair

Service medial records show that the veteran sustained a 
laceration of his left elbow in June 1990.  The injury was a 
penetrating wound to the olecranon bursa.  Subsequently dated 
service medical records show that the veteran had complaints 
of pain in the left elbow with radiating pain to the left 
wrist.  X-rays of the left elbow taken in October 1990 were 
negative.  When his elbow was examined in April 1991, there 
was a well-healed scar which was not tender to palpation.  
There was no edema.  The elbow had full range of motion.  An 
August 1991 X-ray of the left wrist showed no acute trauma, 
fracture, or dislocation.  In December 1992, an 
electromyographic (EMG) study was within normal limits.

The veteran was granted entitlement to service connection for 
status postoperative left elbow bursa laceration repair by 
the RO's August 1994 rating decision.  The associated 
disability was rated zero percent using Diagnostic Code 5211 
by analogy.  Under that diagnostic code, impairment of the 
ulna manifested by malunion with bad alignment is rated 10 
percent disabling.  A 20 percent rating is assigned where 
there is nonunion of the lower half of the ulna.  Impairment 
of the ulna manifested by nonunion of the upper half, with 
false movement, but without loss of bone substance or 
deformity, is rated 30 percent disabling on the major side 
and 20 percent disabling if on the minor side.  Where there 
is nonunion of the upper half, with false movement, and with 
loss of bone substance (1 inch or more) and marked deformity, 
a rate of 40 percent is assigned, if such manifestations are 
on the major side.  A 30 percent rating is assigned if such 
manifestations are on the minor side.

Pursuant to the veteran's claim for an increased rating, he 
underwent a VA examination in November 1997.  It was noted 
that he was right handed.  His complaints included pain in 
his left arm and spasm in the left first web space.  On 
examination, his left elbow had a six-centimeter, well-healed 
scar medial to the olecranon.  Elbow range of motion was 
reportedly from zero to 45 degrees of flexion.  Supination 
and pronation of the forearm was from zero to 90 degrees.  
Motor strength was 5/5.  There were no sensory deficits.  X-
ray films of both elbows were read as normal, as was X-ray 
film of the left wrist.  The pertinent diagnosis was status 
post left elbow bursa laceration.

In its April 1998 rating decision, the RO awarded an 
increased rating for disability associated with the veteran's 
left elbow disorder.  In so doing, the RO utilized Diagnostic 
Code 7804.  Under that diagnostic code, superficial scars 
which are tender or painful on objective demonstration rated 
10 percent disabling.

When examined during VA outpatient treatment in January 1998, 
the veteran had complaints of tingling in both hands were 
attributed to cervical radiculopathy.  Range of motion in his 
upper extremities was described as satisfactory.  Pronation 
and supination were normal.  Motor strength and deep tendon 
reflexes were symmetrical.  X-rays taken of the veteran's 
left hand in July 1998 were normal.  When seen in December 
1998, the veteran complained of pain in his left elbow.  On 
examination, there was a tender, sensitive spot over the left 
elbow lateral epicondyle area.  An examiner noted an 
impression of tennis elbow.  More recently dated notes of VA 
outpatient treatment show complaints of multiple joint pain 
but do not refer specifically to the left elbow.

The Board has reviewed the entire record and finds that the 
veteran's disability from status post-operative laceration 
repair of the left elbow bursa is manifested by subjective 
complaints of left elbow pain, with a superficial nontender 
scar, without objective findings of functional loss such as 
limitation of motion, painful motion, incoordination, excess 
fatigability, weakness, or atrophy.  Therefore, the Board 
concludes that the criteria for a schedular rating in excess 
of 10 percent have not been met.

The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  In 
the absence of functional loss associated with the veteran's 
left elbow laceration, the veteran's disability picture, as 
discussed above, does not approximate the criteria for the 
next higher schedular evaluation.

II.  Right Wrist Fusion with Carpal Tunnel Syndrome

Service medical records show that the veteran sustained a 
right wrist injury after a fall in February 1991.  In August 
1991, the veteran's complaints of right wrist pain were 
diagnosed as a lunotriquetral ligament tear.  X-ray studies 
showed findings consistent with degenerative, post-
inflammatory changes in the right wrist.  A total right wrist 
fusion was performed in September 1992.  Follow-up treatment 
in December 1992 showed neurovascular systems intact.  A 
medical board evaluation report dated in May 1993 noted a 
history of complete fusion with retained supination of 50 
percent and pronation of 55 percent, the latter with pain.  
X-rays revealed post-traumatic arthritis.  In December 1993, 
orthopedic hardware was removed from the wrist.

The veteran was granted entitlement to service connection for 
right wrist fusion by the RO's August 1994 rating decision.  
The associated disability was rated 10 percent utilizing 
Diagnostic Code 5215.  Under that diagnostic code, a ten 
percent rating is assigned for limitation of motion of the 
wrist to less than 15 degrees of dorsiflexion.  Initially, a 
10 percent rating is also assigned where palmar flexion is 
limited in line with the forearm.  No higher rating is 
provided under Diagnostic Code 5215.  However, after a VA 
examination in January 1995, the rating was increased to 30 
percent pursuant to Diagnostic Code 5214.  Under that 
diagnostic code, wrist disability is rated on the basis of 
ankylosis.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, [or] 
surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 86 (28th ed. 1994).  For ankylosis of the wrist on 
the major side in an unfavorable position, i.e., in any 
degree of palmar flexion or with ulnar or radial deviation, a 
50 percent rating is assigned.  A 40 percent rating is 
assigned for major side ankylosis of the wrist in any other 
position except favorable.  Favorable ankylosis on the major 
side, i.e., from 20 to 30 degrees of dorsiflexion, is rated 
30 percent disabling.  The veteran's right wrist disability, 
now diagnosed as right wrist fusion with carpal tunnel 
syndrome, has been rated 30 percent disabling since March 1, 
1994.

The RO's April 1998 rating decision continued the rating of 
30 percent after considering the wrist disability in the 
context of Diagnostic Code 8615.  That diagnostic code is 
used to rate neuritis of the median nerve.  Neuritis, cranial 
or peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is rated on a scale provided for injury to the 
nerve involved, with a maximum equal to severe incomplete 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by such organic changes will be 
that for moderate, incomplete paralysis, or, with sciatic 
nerve involvement, moderately severe, incomplete paralysis.  
38 C.F.R. § 4.123 (1999).

Under that Diagnostic Code 8515, moderate incomplete 
paralysis of the median nerve is rated 30 percent disabling 
on the major side, and severe, incomplete paralysis of the 
median nerve on the major side is rated 40 percent disabling.  
A 60 percent rating is assigned for complete paralysis of the 
median nerve on the major side with manifestations such as 
the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of the 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of the thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances.  The term "incomplete paralysis", with 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (1999).

The pertinent records generated during the pendency of the 
veteran's most recent claim for an increased rating for 
disability associated with his right wrist consist of the 
reports of a VA examinations in November 1997 and 
subsequently dated VA outpatient treatment records.

During the November 1997 VA orthopedic examination, the 
veteran's complaints associated with his right wrist included 
burning-type pain from his mid forearm down.  He complained 
of muscle spasm type pain in his forearm going into his 
thumb.  He reported that his symptoms required him to 
constantly rub his hands.  Despite medication, the pain was 
constant.  On examination, the veteran's right wrist was 
ankylosed in zero degrees of palmar flexion and dorsiflexion, 
and zero degrees of ulnar and radial deviation. There was a 
well-healed 10 centimeter scar over the dorsum of the hand, 
through his wrist, and into his distal forearm.  There was 
tenderness to palpation over the ventral aspect of the right 
wrist, especially medially.  Tinel's sign was negative.  
Phalen's sign could not be performed because the wrist was 
fused.  An X-ray of the wrist showed extensive joint fusion.  
The reported diagnosis was status post right wrist fusion.

During a November 1997 VA neurological examination, the 
veteran gave similar complaints, as well as a sensation that 
someone was squeezing his right hand.  He denied having 
weakness in the hand.  Lifting objects made the hand feel 
better.  However, prolonged holding of light objects or 
things such as a steering wheel caused great discomfort.  On 
examination, there was no atrophy or weakness in the right 
hand.  His reflexes were normally active and symmetrical.  
The examiner reported an impression of sensory carpal tunnel 
syndrome.

VA outpatient treatment records show that a July 1998 X-ray 
of the right hand was normal except for bony fusion of the 
right wrist.  In October 1998, an examiner noted weakness in 
the supinator of the right upper extremity after the veteran 
complained of dropping objects when trying to hold them 
overhead.  In January 1999, he was issued a wrist brace for 
right carpal tunnel syndrome.  In February 1999, the veteran 
reported that he had discontinued use of the brace, as it 
cause swelling and increased pain.  On examination, there was 
no atrophy of the hand muscles.  There was some decrease in 
sensation in the right median nerve distribution.  Strength 
and reflexes were normal.  Tinel's sign was positive on the 
right.  The reported impression was probable carpal tunnel 
syndrome.

The Board has reviewed the entire record and finds that the 
veteran's right wrist disorder, diagnosed as wrist fusion 
with carpal tunnel syndrome, is manifested by subjective 
complaints of constant hand, wrist, and forearm pain, with 
clinical findings of sensory loss in the distribution of the 
median nerve, and ankylosis in zero degrees of palmar and 
dorsiflexion, and zero degrees of ulnar and radial deviation.  
Based on the ankylosis, the criteria for an increased rating 
of 40 percent have been met, as, according to Diagnostic Code 
5214, the right wrist is not favorably ankylosed between 20 
and 30 degrees of dorsiflexion.

In addition to the manifestations of ankylosis which support 
a rating of 40 percent under Diagnostic Code 5214, the 
veteran is entitled to a separate rating for the 
manifestations of sensory loss due to the associated carpal 
tunnel syndrome.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(1999).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In the context of Diagnostic Code 8615, the Board finds that 
the veteran has mild, incomplete paralysis of the median 
nerve.  His carpal tunnel syndrome is manifested by constant 
pain and diminished sensation, that is, the median nerve 
involvement is wholly sensory.  There is no associated 
atrophy or weakness or impaired reflexes or lost or 
diminished flexion of the fingers or thumb, or other clinical 
signs indicative of more severe paralysis of the median 
nerve.  Therefore, he is entitled to an additional, separate 
rating of 10 percent for mild incomplete paralysis of the 
median nerve.  This being the case, the combined rating for 
the disability becomes 50 percent.  38 C.F.R. § 4.25 (1999).

III.  Major Depression

During his active military service, the veteran was diagnosed 
with major depression for which he was hospitalized in June 
1991.  VA outpatient treatment records also show diagnoses of 
depression.

The veteran was granted entitlement to service connection for 
major depression by the RO's September 1996 rating decision.  
Initially, the associated disability was rated zero percent 
disabling.  In an April 1998 rating decision, the RO awarded 
an increased rating of 10 percent, effective from the date of 
receipt in October 1997 of the veteran's claim for an 
increased rating.

The veteran's disability from major depression has been rated 
pursuant to Diagnostic Code 9434 and the General Rating 
Formula for Mental Disorders.  A 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational task only during periods 
of significant stress, or symptoms controlled by continuous 
medication.

During a VA neuropsychiatric examination in November 1997, 
the veteran complained of pain causing decrease in 
concentration.  He reported becoming easily angered and 
sometimes crying.  On mental status examination, his mood was 
dysphoric.  He denied having any auditory or visual 
hallucinations.  He denied presently feeling paranoid.  He 
admitted to some suicidal thoughts but denied homicidal 
thoughts.  His thought processes were intact.  Recent and 
remote memory were within normal limits.  His intelligence 
was average.  His insight was fair.  His judgment was good.  
Attention and concentration were within normal limits.  The 
veteran made good eye contact.  The examiner reported 
diagnoses of recurrent major depression and pain disorder 
associated with both psychological and general medical 
condition.  On a scale used to measure overall functioning 
(GAF), the examiner assigned a score indicative of some mild 
symptoms such as depressed mood or mild insomnia, or some 
difficulty in social or occupational functioning, but 
generally functional pretty well and having some meaningful 
interpersonal relationships.

More recently dated VA outpatient treatment records show that 
the veteran has regularly participated in psychiatric 
therapy.  During such therapy in April 1998, the veteran 
denied depression but felt angry at his pain and at the 
treatment he was getting for his pain.  He reported that he 
was working and doing "quite well."  He reported awakening 
at 3:00 a.m. due to pain.  His appetite and energy were 
satisfactory.  On mental status examination, he appeared 
anxious.  He denied depression.  His affect was appropriate, 
he appeared motivated.  He denied suicidal and homicidal 
ideation.  On a self-rating scale for anxiety, the veteran 
reported extreme tension, inability to relax, worrying about 
his health, feeling tired and exhausted, having headaches, 
initial and frequent waking insomnia, and some obsessive 
thinking.  The examiner reported diagnoses of anxiety 
disorder not otherwise specified and depressive disorder not 
otherwise specified.

Notes of subsequent mental status examinations during 
outpatient therapy showed that the veteran was consistently 
alert, oriented, and cooperative.  His affect was 
constricted.  His speech was normal in rate, rhythm, and 
volume.  He was not suicidal or homicidal.  His thoughts were 
coherent.  His judgment and insight were intact.  He had 
outside interests.  He was working part-time jobs.  During 
supportive therapy in December 1999, he reported coping 
better and was apologetic for his anger towards the clinic.  
He reported that he was doing well with his wife.  He 
expressed difficulty adjusting to the civilian work 
environment.  He was considering vocational rehabilitation.  
He requested a refill of prescriptions for an antidepressant 
and a pain medication.  Again, the diagnosis was depressive 
disorder not otherwise specified.

The Board has reviewed the entire record and finds that the 
veteran has mild impairment of occupational and social 
function due to mild symptoms of depressed mood requiring 
continuous medication.  The record does not show that he has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.  Therefore, the Board concludes that the 
criteria for a schedular rating in excess of 10 percent are 
not met.

Considered in the context of 38 C.F.R. § 4.7, the Board finds 
that the veteran's disability picture from major depression 
does not more closely approximate the criteria for the next 
higher schedular rating of 30 percent, as he does not show 
symptomatology other than mildly depressed mood requiring 
continuous medication.

IV.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestation and the effect the 
disability may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (1999).  Where appropriate, 
the original injuries have been reviewed and the functional 
impairment that can be attributed to pain or weakness has 
been taken into account.  See DeLuca v. Brown, 8 Vet App 202 
(1995).

In evaluating disability of the musculoskeletal system, the 
Board must take into account the functional impairment that 
may be attributed to pain or weakness. 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  The Board finds nothing in the facts of this 
case that warrants additional compensation under these 
criteria.

The clinical evidence indicates that the veteran's right 
wrist impairments focus primarily on ankylosis and subjective 
complaints of pain.  The disability due to ankylosis has been 
accounted for in the schedular rating assigned.  Since the 
wrist is fused, there is no pain associated with motion.  The 
Board has considered the disability associated with injury to 
the median nerve, objectively manifested mainly by sensory 
deficit, and has concluded that it warrants a separate rating 
of 10 percent. 

Similar considerations of such factors in the context of the 
veteran's left elbow disorder do not indicate that a higher 
rating is required, as the residuals of the left elbow 
laceration result in only minimal functional loss 
contemplated by the rating assigned.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  

The Board finds that there are no factors that render 
inadequate the application of the regular schedular standards 
in this case.


ORDER

An increased rating for postoperative left elbow bursa 
laceration repair is denied.

A combined increased rating of 50 percent for right wrist 
fusion with carpal tunnel syndrome is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An increased rating for major depression is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

